 1                                                             THE HON. MARSHA J. PECHMAN

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
     A.B., by and through her next friend CASSIE            No. 14-cv-01178-MJP
 8   CORDELL TRUEBLOOD, et al.,

 9                        Plaintiffs,
                                                           ORDER GRANTING STIPULATED
10   v.                                                    MOTION TO DISTRIBUTE
                                                           CONTEMPT FUNDS FOR
11   WASHINGTON STATE DEPARTMENT OF                        SETTLEMENT ACTIVITIES
     SOCIAL AND HEALTH SERVICES, et al.,
12
                          Defendants.
13

14          This matter comes before the Court upon the Parties’ Joint Stipulated Motion to Distribute

15   Contempt Funds for Settlement Activities. Specifically, the motion seeks to disburse to the Seattle

16   Foundation One Million Sixty-Four Thousand Seven Hundred and Thirty-Eight Dollars

17   ($1,064,738) from the remaining accrued contempt funds paid to this Court by the Department of

18   Social and Health Services (DSHS). The funds are to pay for positions with DSHS as contemplated

19   in the Amended Settlement Agreement. Dkt. No. 599-1. The Parties’ request totals $1,064,738 for

20   all of the agreed positions, which are divided between project managers and program staff.

21          IT IS HEREBY ORDERED that the Clerk of this Court shall disburse One Million Sixty-

22   Four Thousand Seven Hundred and Thirty-Eight Dollars ($1,064,738) to the Seattle Foundation

23   to pay for positions with DSHS as contemplated in the Amended Settlement Agreement.


     ORDER GRANTING JOINT STIPULATED MOTION TO
     DISTRIBUTE CONTEMPT FUNDS - 1
 1   Dkt. No. 599-1. The Seattle Foundation shall, pursuant to a contract entered into with Plaintiffs,

 2   distribute and monitor these funds, in conjunction with the Court Monitor, to ensure that the

 3   monies are appropriately utilized.

 4          IT IS FURTHER ORDERED that the Clerk of this Court is authorized and directed to draw

 5   a check on the funds deposited in the registry of the Court in the principal amount of One Million

 6   Sixty-Four Thousand Seven Hundred and Thirty-Eight Dollars ($1,064,738) minus any statutory

 7   users fees, payable to the Seattle Foundation, by check which will be mailed or delivered to same

 8   at 1601 5th Avenue, Suite 1900, Seattle, WA 98010.

 9          Dated this __21st__ day of February, 2019.

10

11

12

13
                                                          A
                                                          Marsha J. Pechman
14                                                        United States Senior District Judge

15

16

17

18

19

20

21

22

23


     ORDER GRANTING JOINT STIPULATED MOTION TO
     DISTRIBUTE CONTEMPT FUNDS - 2
 1   Presented by:

 2   s/ Nicholas Williamson                   s/ Alexa Polaski
     Nicholas A. Williamson, WSBA No. 44470   David R. Carlson, WSBA No. 35767
 3   Sarah J. Coats, WSBA No. 20333           Kimberly Mosolf, WSBA No. 49548
     Amber L. Leaders, WSBA No. 44421         Alexa Polaski, WSBA No. 52683
 4   Randy Head, WSBA No. 48039               Disability Rights Washington
     Office of the Attorney General           315 Fifth Avenue South, Suite 850
 5   7141 Cleanwater Drive SW                 Seattle, WA 98104
     P.O. Box 40124                           (206) 324-1521
 6   Olympia, WA 98504-0124                   davidc@dr-wa.org
     (360) 586-6565                           kimberlym@dr-wa.org
 7   NicholasW1@atg.wa.gov                    alexap@dr-wa.org
     SarahC@atg.wa.gov
 8   AmberL1@atg.wa.gov                       s/Christopher Carney
     RandyH@atg.wa.gov                        Christopher Carney, WSBA No. 30325
 9                                            Sean Gillespie, WSBA No. 35365
     Attorneys for Defendants                 Kenan Isitt, WSBA No. 35317
10                                            Carney Gillespie Isitt PLLP
                                              315 5th Avenue South, Suite 860
11                                            Seattle, Washington 98104
                                              (206) 445-0212
12                                            Christopher.Carney@cgilaw.com

13
                                              Attorneys for Plaintiffs
14

15

16

17

18

19

20

21

22

23


     ORDER GRANTING JOINT STIPULATED MOTION TO
     DISTRIBUTE CONTEMPT FUNDS - 3
